BUTLER, District Judge.
But if the facts were as stated by the libellants no recovery, in my judgment, could be had here. The complaint is substantially for the breach of. a contract [by the master of a vessel] to purchase salt. Such a contract is not maritime, and this court has not, therefore, jurisdiction over any complaint growing out of it. That it is joined to a contract of affreightment, and found in a charter party, can make no difference, I think. Incidental matters connected witji a maritime contract, over which a court of admiralty would otherwise have no cognizance, may thus be drawn within its jurisdiction. But this contract to purchase salt was not an incident of the contract to cany it. Its performance was preliminary to the latter taking effect The plaintiff had no cargo to which the contract to carry could be applied,, and both parties knew this. It was to take effect when the defendant made the purchase stipulated for, and could not before. The books show no instance of the exercise of admiralty jurisdiction, I believe, over failure to keep such a contract; but, as I think, several cases to the contrary. Alberti v. The Virginia [Case No. 141]; Waterbury v. Myrick [Id. 17,253]; The Tribune [Id. 14,171]: L’Arina v. Manwaring [Id. 8,089]; Willard v. Dorr [Id. 17,680]; Torices v. The Winged Racer,—Oct., 1858,—[Id. 14,102],
The libel must, therefore, be dismissed. Decree accordingly.